Citation Nr: 1127588	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 2002 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In submitting his Form 9 substantive appeal in April 2008, the Veteran requested a hearing in this matter before a Veterans Law Judge sitting at the RO.  To date, no such hearing has been afforded the Veteran.  The Veteran's representative submitted a statement in May 2011 indicating that they had spoken with the Veteran and he still desires a Travel Board hearing.  In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law.  

Accordingly, this case is REMANDED for the following development:

1.  Schedule the Veteran for a Travel Board Hearing in accordance with applicable procedures.  The Veteran and his representative, if any, should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


